Citation Nr: 0514831	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1995. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2004.  A 
transcript of that hearing is associated with the claims 
file.  

This case was previously before the Board and was remanded in 
July 2004.

Other matters

The veteran's appeal originally also encompassed the issues 
of entitlement to increased ratings for left ear hearing loss 
and right knee strain.  These issues were the subjects of a 
separate, final Board decision in July 2004 and accordingly 
will not be further discussed in this decision.  See 
38 C.F.R. § 20.1100 (2004).  

In an October 2004 rating decision, the RO granted a 
temporary total evaluation due to surgery on the veteran's 
service-connected left inguinal hernia from August 20, 2004 
to October 1, 2004; thereafter, a 10 percent rating was 
assigned [previously, the disability had been rated 
noncompensably disabling].  To the Board's knowledge, the 
veteran has not disagreed with that decision.  


FINDING OF FACT

Competent medical evidence does not support a conclusion that 
the veteran's degenerative changes of the lumbar spine are 
causally related to his military service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred in 
or aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
degenerative changes of the lumbar spine.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the August 2000 rating 
decision.  More recently, the RO applied the current standard 
of review in the February 2002 Statement of the Case (SOC) 
and the April 2003, June 2003, and November 2004 Supplemental 
Statements of the Case (SSOC).  Thus, any deficiency in the 
RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran's 
claim.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2002 SOC and the April 2003, June 
2003, and November 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, letters were 
sent to the veteran in April 2001, November 2003, and July 
2004, with copies to his representative, which were 
specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant service connection; and 
they provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2001 VCAA letter, the RO informed the veteran that "We will 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies. . 
. .  We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the April 
11, 2001 letter, page 2.  This information was reiterated in 
the November 2003 VCAA letter which notified the veteran that 
VA was responsible for getting  "Relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the November 20, 2003 letter, page 3.  
The July 2004 VCAA letter again advised the veteran of this 
information.  See the July 22, 2004 letter, page 4.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2001, November 2003, and July 2004 
VCAA letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the July 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, send it to us."  See 
the July 22, 2004 letter, page 2.  

The Board therefore finds that the April 2001, November 2003, 
and July 2004 VCAA letters; the February 2002 SOC; and the 
April 2003, June 2003, and November 2004 SSOCs properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the three VCAA 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2001 and November 2003 letters.  While one 
year has not passed since the July 2004 VCAA letter, the fact 
that the veteran's claim was readjudicated in the November 
2004 SSOC, prior to the expiration of the one-year period 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. 
§  ____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
such a situation was a legal impossibility because the 
initial adjudication (decision in August 2000) pre-dated the 
enactment of the VCAA.  The claim was readjudicated, and 
SSOCs were provided to the veteran in April 2003, June 2003, 
and November 2004 following VCAA notice compliance action.  
The veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notices.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, and a 
report of VA examination, which will be described below.  The 
RO completed the development requested in the July 2004 Board 
remand.  Specifically, in its remand the Board requested a VA 
examination and nexus opinion.  The record reflects that the 
veteran was afforded a VA examination in September 2004, the 
results of which will be discussed below.     

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
provided testimony in support of his claim in February 2004.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Factual background

As has been noted in the Introduction, the veteran served on 
active duty from August 1985 to January 1995.  The service 
medical records reflect a single episode of low back pain, in 
January 1993.  At that time, the veteran denied an injury to 
the back.  Following physical examination, the diagnosis was 
muscle spasm of the back.  He was given Motrin(r) for the pain.  
The remainder of the service medical records are negative for 
complaints or finding regarding the low back.  

Post-service VA medical records reflect complaints of and 
treatment for low back pain beginning in 1999, four years 
after service.  A January 2000 spine MRI report revealed 
degenerative changes at multiple levels of the lumbar spine.    

In February 2004, the veteran testified that during service 
he injured his back when bottles used to carry welding gas 
fell on him.  He stated that he was originally treated at a 
civilian hospital and then received follow-up treatment for 
approximately six weeks.  He stated that after service he 
first received treatment for his back in "either the last 
two weeks of '98, or the first week of '99"  See February 
2004 hearing transcript, page 6.  

As was noted in the Board's VCAA discussion, the veteran was 
afforded a VA examination in September 2004.  The veteran 
again reported that while in service he strained his back 
picking up some heavy bottles which were used in welding.  
The claims file was reviewed by the examiner.  The examiner 
noted that the veteran was seen in 1993 for lumbar back pain 
and was diagnosed with muscle spasms.  
The diagnoses were lumbosacral strain and facet disease of 
the lumbar spine with chronic pains and decreased range of 
motion of the lumbar spine.  

The examiner opined that "it is less likely than not that 
[the veteran's] current condition is secondary to his 
military service.  This appeared to be a soft tissue injury.  
It is the examiner's opinion that the pain represents . . . 
aging and normal wear and tear process."  

Analysis

The veteran contends that his degenerative changes of the 
lumbar spine are due to his military service.  In particular, 
he points to the lifting incident in service, which he 
reported in his hearing testimony and again during his recent 
VA examination.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in- service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

The January 2000 MRI shows that the veteran has degenerative 
changes of the lumbar spine and the September 2002 VA 
examination resulted in diagnoses of lumbosacral strain and 
facet disease of the lumbar spine.  Hickson element (1) is 
accordingly satisfied by medical evidence that the claimed 
disability currently exists.

With respect to Hickson element (2), the Board will 
separately address the matter of in-service disease and 
injury. 

With respect to in-service disease, there is no evidence of 
arthritis during service or within the one year presumptive 
period after service.  See 38 C.F.R. §§ 3.307, 3.309.  
According to the medical evidence of record, degenerative 
changes of the lumbar spine were initially manifested 
approximately five years after service.

With respect to in-service injury, service medical records 
show that the veteran was seen for complaint of back pain in 
January 1993, which was assessed as muscle spasm.  Hickson 
element (2) has therefore been met to that extent.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's low 
back disability to his period of active service.  No 
clinician has attributed the veteran's degenerative changes 
of the lumbar spine to his military service.  Crucially, the 
September 2004 VA examiner found no connection between the 
diagnosed degenerative changes of the lumbar spine and the 
veteran's military service.  Indeed, the examiner discounted 
such a relationship, finding instead that the veteran's back 
problems were much more likely related to his advancing age 
and normal wear and tear.

The only evidence which serves to connect the veteran's low 
back disability with his service are statements of the 
veteran himself.  The veteran has speculated that his current 
back problems are related to his military service.  It is now 
well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2004) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.

The Board adds that the veteran has been provided with ample 
opportunity top obtain and submit to VA medical nexus 
evidence which is supportive of his claim.  He has not done 
so.  See 38 C.F.R. § 5107(a) [a claimant has the 
responsibility to present and support a claim for benefits].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case.  First, 
there is only a single in-service episode of low back pain in 
January 1993, with no other pertinent complaint or finding 
prior to the veteran's discharge in January 1995.  Second, 
there is no objective indication of back problems for over 
four years after service, until 1999.  Finally, the veteran 
himself does not appear to be contending that he had 
continuous back problems after service.  It appears from his 
hearing testimony that he began experiencing back problems 
three to four years (in late 1998 or early 1999) after 
leaving service (in 1995).

In any event, even if continuity of symptomatology was 
contended, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  The veteran's claim fails on 
that basis.

In sum, although there is medical evidence of a current 
disability and an in-service injury, there is no medical 
evidence of a nexus between the claimed in-service injury and 
the current disability.  The third Hickson element is not 
met.  Consequently, service connection for degenerative 
changes of the lumbar spine is not warranted.


ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


